Title: To John Adams from François Adriaan Van der Kemp, 3 October 1795
From: Van der Kemp, François Adriaan
To: Adams, John



Dear Sir!
Kempwick. 3 oct. 1795

After the renewed marks of distinction, which your Excellency’s favour bestowed on me, I maÿ be so bold, without fear of incurring any blame, to appeal to you under this familiar epitheton—there you, calling yourself my real friend, contributes so much to that serenety of mind and comfort, which I enjoy in my retirement, notwithstanding so many toils and disappointments which would have embittered an ordinarÿ Life—Yea, Adams! I glorÿ in the wilderness, that I maÿ boast of your kindness, and Live, scarc known in America not forgotten by you.
Strange it maÿ seem after your benevolent encouragement to writ you Excellency from time to time, that I kept such a profound Silence during so manÿ mounts, but the uninterrupted Labour required to make my familÿ subsist—more comfortably, in the woods—a severe illness of mrs vanderkemp with her children this season, by with my own health is impair’d, my wishes to establish, if possible, some order and decency in the court where ignorance and stupidity prevails, and the labour inseparable from them, the yet fluctuating state of European affairs of France and Holland speciallÿ the principal topic for me to expatiate upon, with mÿ unrelented endeavours to establish and organise a Society of Agriculture and Natural Hist, in which I succeeded for a part, have bereaved me of the enjoyment in adapting sooner your particular favour to my advantage.
The Society is established—not in everÿ part as I could desire—but a trial to controul other inclinations would have destroy’d the whole. there maÿ be—in time—raised a more permanent and lofty edifice upon the foundation I Laid.—
I wished to submit to your judgment—my printed speech—if I can send it, to Philadelphia—at your arrival there—Washington, Adams—yaÿ and Rob. R. Livingston are chosen Patrons. My circumstances obliged me—to decline everÿ farther intercourse as to its organisation. I must avoid everÿ, self the smallest, extraordinarÿ expences, and mÿ situation requires a continued attendance.
If ever Davila’s discourses—from the ren. stat. gazette, come’s again in your Excell. hands—conveÿ them to Gen. Schuyler—by one of the New York State Representatives—for my use—Let me be singular in this, if you chuse to consider it so, I am it not in the attachment to your person, though verÿ few enjoy’d the opportunity of observing you under so manÿ aspects—since so manÿ years—I Holland—I consider’d it as a duty—to weigh everÿ trifle if it had any relation to your private or public character, and often my bluntness had been rewarded bÿ marks of kind condescension.
We approach, I imagine, to the last act of the French extraordinarÿ Political drama—It maÿ contain yet some bloodÿ scenes—the issue can yet be favourable, if among the mute personel are men of Abilities and honesty enough, to discard the obstacles—or to let them discard by otthers, to organise a good Constitution—The new-proposed plan how defective it seems, maÿ be a step to farther improvements—‘though there are yet more Scories, who must be skimmed from this boiling kettle—‘Tis unhappÿ that Artois and Provence have so little value in them—but, now, it might be yet in the power of the nation to controul them, and oblige them, willing—unwilling—to do more actual good, and leave beyond them, a more worthÿ successor, than, perhaps a man of an eminent heart and head—placed at the head of government, with a mere unlimited power—by a violent waÿ—after one or two years more of convulsions, may be able to accomplish—
I want not to expatiate long upon the state of affairs of the Dutch Republic so little known by Americans, and by it so lavishly praised, sem’s condemned as unreasonable by the same—our ideas will not deviate far from another—I wish it prosperity—civil and Political Liberty, under a solid organis’d constitution. I approve much the demolishing of manÿ parts of that Gothic building—they maÿ yet continue, if in the same time the leading men can and will prepare and accumulate materials—readÿ for emploÿ, when the happÿ moment calls for their immediate use; not leaving it entirely to the good will—or convenience of an allied power, either to oblige her with a constitution, with it pretends, that must suit her, or to betray her again, if she was rustic enough in rejecting such kind offices.
I rejoi with the ratification of the treaty, though I could have wished it more favourable—if wishes were a rule of conduct in Politics—Washington and the senate have merited our confidence, they would have been unworthy of it, if the clamorous vociferations of a considerable Party could have intimidated them, if they had lent their assistance of sapping the foundation of our constitution.
Is the continued chance in the offices of state occasioned accidentally or by a radical fault in some parts of the Executive? or the ofspring of intrigues?
Favour me and my familÿ with your kind continued kindness, and permit me to pay you that tribute of consideration and esteem, due to your Excell—in so many respects, by  / Sir! / Your Excellency’s most ob. humble st.
Fr. Adr. vanderkemp.